The State of TexasAppellee/s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 13, 2014

                                    No. 04-14-00338-CR

                                Benny Cavazos VALVERDE,
                                        Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR3980
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER
      Appellant’s brief was originally due on August 11, 2014. Appellant’s appointed counsel,
Mr. Dean Diachin, has been granted two previous extensions, the latest until October 10, 2014.
On October 9, 2014, Mr. Diachin filed his third request for an extension. The motion is
GRANTED, and Mr. Diachin is hereby ORDERED to file appellant’s brief no later than
November 10, 2014. NO FURTHER EXTENSIONS WILL BE GRANTED ABSENT
EXTENUATING CIRCUMSTANCES.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court